EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Wang on 12/1/2021.
The application has been amended in relevant part as follows: 

Claim 1 (Currently Amended) please amend as follows starting at 4th paragraph:  “…a waist belt coupled to a strap, the strap extending around a pillow case covering, the waist belt coupled to the strap at a lower back support portion of the cervical assist pillow at a first end and the waist belt detachably couple-able to a user’s waist to prevent the user from sliding down caudally from the cervical assist pillow and maintain the cervicomental angle, wherein the waist belt is coupled to the strap at a location below and beside the user during use.”

Claim 5 (Currently Amended) please amend as follows starting at 4th paragraph: “… a waist belt coupled to a strap, the strap extending around a pillowcase covering, the waist belt coupled to the strap at a lower back support portion of the cervical assist pillow at a first end and the waist belt detachably couple-able to a user's waist to prevent the user from sliding down caudally from the cervical assist pillow and maintain the cervicomental angle, wherein the waist belt is coupled to the strap at a location below and beside the user during use; and”


Reasons for Allowance
Claims 1, 2, 5 and 6 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 5.
In regards to independent claims 1 and 5, the prior art of Lavin (US 20060236459) in view of Deetsch (US 20080271249) were used to teach the instant invention in the Non-Final Rejection submitted on 09/17/2021. The prior art of Lavin teaches a pillow provided by for the head neck and shoulder of an individual. The compression of the pillow body in the area of the shoulders is allowed independently by the compression of the pillow by the head preventing flexion of the neck and thereby avoiding restrictions to the airway by maintaining a relaxed extension to the head and neck forming an angle B (aka cervicomental angle) which clears the airway and provides and expanded lung capacity particularly by the position of the shoulders rearward of the chest cavity. Lavin does not teach the strap around the pillow.
Additionally, the prior art of Deetsch teaches: a head positioning apparatus and method with a support member, strap and belt. The support member is adjustably located for use with the user’s head, neck or other body parts to limit movement. The means for fastening straps is to affix the apparatus to the body to limit movement of the device. However, the prior art of Deetsch does not teach or render obvious the new amendments as seen above from the Examiner’s Amendment that the strap must extend around the pillow case covering wherein the waist belt is coupled to the strap at a lower back portion of the cervical assist pillow. Additionally, both prior arts of Lavin and Deetsch alone or combination do not teach or suggest that the waist belt coupled to the strap is located both below and beside the user during use. Rather only the strap is of Deetsch is located on the upper end of the pillow and is only beside the user not below. 

As such, with both prior arts failing to disclose the instant invention in their respective ways, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/2/2021